       Case: 1:18-cv-02373-DAP Doc #: 4 Filed: 10/15/18 1 of 2. PageID #: 31



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 ZEEV FRIEDMAN, ESQ. D/B/A THE                     JUDGE DAN AARON POLSTER
 FRIEDMAN LAW FIRM, individually
 and on behalf of all others similarly             CASE NO. 1:18-cv-02373
 situated,
                                                   PLAINTIFF’S NOTICE OF
                Plaintiff,                         VOLUNTARY DISMISSAL
                                                   PURSUANT TO FED. CIV. R.
    vs.                                            41(a)(1)(A)(i)

 BROTHER INTERNATIONAL
 CORPORATION,

            Defendant.

       Plaintiff hereby voluntarily dismisses this lawsuit without prejudice pursuant to Federal

Civil Rule 41(a)(1)(A)(i).



                                                    Respectfully submitted,

                                                     /s/ Nicole T. Fiorelli
                                                    Patrick J. Perotti, Esq (0005481).
                                                    Nicole T. Fiorelli, Esq. (0079204)
                                                    Frank A. Bartela, Esq. (0088128)
                                                    DWORKEN & BERNSTEIN CO., L.P.A.
                                                    60 South Park Place
                                                    Painesville, Ohio 44077
                                                    Tel.: (440) 352-3391
                                                    Email: pperotti@dworkenlaw.com
                                                            nfiorelli@dworkenlaw.com
                                                            fbartela@dworkenlaw.com

                                                    Attorneys for Plaintiff Zeev Friedman, Esq. D
                                                    D/B/A The Friedman Law Firm
       Case: 1:18-cv-02373-DAP Doc #: 4 Filed: 10/15/18 2 of 2. PageID #: 32




                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2018, a copy of the foregoing Notice of Dismissal was

filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt.




                                                         /s/ Nicole T. Fiorelli
                                                       Frank A. Bartela, Esq. (#0079204)
                                                       DWORKEN & BERNSTEIN CO., L.P.A.

                                                       Attorney for Plaintiff Zeev Friedman, Esq.
                                                       D/B/A The Friedman Law Firm
